                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               WESTERN DIVISION


ANTHONY DUANE MILLS, #207420                                   PLAINTIFF

VS.                                CIVIL ACTION NO. 5:18-cv-15(DCB)(MTP)

SHERIFF TRAVIS PATTEN, ET AL.                                  DEFENDANTS


                        MEMORANDUM OPINION AND ORDER

       This cause is before the Court on a Motion to Dismiss filed by

defendant Timothy Blalock (docket entry 33), and on the Report and

Recommendation of Magistrate Judge Michael T. Parker (docket entry

53).

       On January 24, 2019, the parties appeared and participated in

an omnibus hearing before Magistrate Judge Parker.              Plaintiff

Anthony Duane Mills appeared pro se; Honorable Brennan Breeland

appeared on behalf of Defendants Travis Patten, Lee Best, Delayne

Bush, Walter Mingee, and Dustin Smith; and Honorable Timothy

Blalock appeared on his own behalf.              Magistrate Judge Parker

scheduled the hearing for the combined purposes of conducting a

Spears1 hearing, scheduling/case management hearing, and discovery

conference.       The purpose in conducting the hearing was to ensure

the just, speedy, and inexpensive determination of this pro se

prisoner litigation.

       After considering the issues in this case, Magistrate Judge

Parker found the following:

       1
           Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
      During the Spears hearing, Plaintiff stated that he no
      longer wishes to pursue his claims against Timothy
      Blalock.   The Court explained that the dismissal of
      Blalock would be with prejudice.     Plaintiff testified
      that he understood the consequences of such a dismissal.
      Plaintiff also testified that he is not under any undue
      influence or pressure to dismiss his case and is doing so
      voluntarily.

(Docket entry 53, p.1).   Thus, Magistrate Judge Parker recommends

that:

      1. Timothy Blalock be dismissed with prejudice,
      2. the Motion to Dismiss [33] be denied as moot, and
      3. this case continue as to the remaining Defendants.

Id.

      All parties, including the Plaintiff, were given fourteen days

after being served a copy of the Report and Recommendation to serve

and file written objections to Magistrate Judge Parker’s findings.

No objections were filed.

      The Court therefore finds that the parties are in agreement

that dismissal of Defendant Timothy Blalock with prejudice is

warranted.

      Accordingly,

      IT IS HEREBY ORDERED that the Report and Recommendation of

Magistrate Judge Michael T. Parker (docket entry 53) is ADOPTED as

the findings and conclusions of the Court;

      FURTHER ORDERED that Timothy Blalock is DISMISSED from this

action WITH PREJUDICE;

      FURTHER ORDERED that the Motion to Dismiss filed by Defendant

Timothy Blalock (docket entry 33) is DENIED AS MOOT;

                                  2
     FURTHER ORDERED that this case shall continue as to the

remaining Defendants.

     SO ORDERED, this the 4th day of March, 2019.



                                    David Bramlette

                                    UNITED STATES DISTRICT JUDGE




                                3
